Citation Nr: 1023032	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  02-14 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




REMAND

The Veteran had active military service from October 1968 to 
August 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision by the RO in 
Cleveland, Ohio, that denied a petition to reopen a 
previously denied claim of service connection for a back 
disability.  The Board remanded the matter to the agency of 
original jurisdiction (AOJ) for further development and 
adjudication in May 2004 and February 2007.  The Board 
reopened the Veteran's claim and again remanded the case on 
its merits in March 2008.  

In June 2008, before the case was re-certified to the Board, 
the Veteran submitted a request for a hearing.  However, his 
request was unclear as to the location where he wanted the 
hearing to be conducted.  (The Veteran requested locations 
other than at the RO.)  Because the Board does not conduct 
hearings at locations other than Washington D.C. and at 
regional offices, the Board sent the Veteran a clarification 
letter in May 2010.  Upon receipt of this correspondence from 
the Board, the Veteran indicated in a June 2010 response that 
he wished to testify before a Veterans Law Judge by means of 
a videoconference connection between the RO and Washington 
D.C.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2009).  The case 
is therefore remanded to the RO so that it may schedule a 
hearing and provide the Veteran and his representative 
opportunity to prepare.  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO must schedule the Veteran for a 
videoconference hearing before a member 
of the Board.  The RO must notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and give the Veteran and his 
representative opportunity to prepare for 
the hearing.  The claims file must 
thereafter be returned to the Board in 
advance of the hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

